IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :             No. 2192 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 215 DB 2015
                                :
                                :             Attorney Registration No. 64987
           v.                   :
                                :             (Philadelphia)
ADAM J. RODGERS,                :
                                :
                Respondent      :


                                         ORDER


PER CURIAM


      AND NOW, this 1st day of June, 2016, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Respondent Adam J.

Rodgers is suspended from the Bar of this Commonwealth for a period of two years,

with three months to be served. The remaining suspension of twenty-one months is

stayed, and he is placed on probation for a period of two years, subject to the following

conditions:

      1.      Respondent shall abstain from using alcohol, drugs, or other mood-

              altering or mind altering chemicals;

      2.      Respondent shall attend Narcotics or Alcoholics Anonymous meetings on

              a weekly basis;

      3.      Respondent shall obtain a sponsor in Narcotics or Alcoholics Anonymous

              and maintain weekly contact with that sponsor;
4.    A sobriety monitor shall be appointed to monitor Respondent in

      accordance with Disciplinary Board Rule §89.293(c);

5.    Respondent shall furnish his sobriety monitor with his Narcotics or

      Alcoholics Anonymous sponsor’s name, address and telephone number;

6.    Respondent shall establish his weekly attendance at Narcotics or

      Alcoholics Anonymous meetings by providing written verification to the

      Board on a Board-approved form;

7.    Respondent shall undergo any counseling, out-patient or in-patient

      treatment, prescribed by a physician or alcohol counselor;

8.    Respondent shall file with the Secretary of the Board quarterly written

      reports;

9.    With the sobriety monitor, Respondent shall:

      a)     meet at least twice monthly;

      b)     maintain weekly telephone contact;

      c)     provide the necessary properly executed written authorizations to

             verify his compliance with the required substance abuse treatment;

             and

      d)     cooperate fully.

10.   The appointed sobriety monitor shall:

      a)     monitor Respondent’s compliance with the terms and conditions of

             the order imposing probation;

      b)     assist Respondent in arranging any necessary professional or

             substance abuse treatment;

      c)     meet with Respondent at least twice monthly, and maintain weekly

             telephone contact with Respondent;
      d)     maintain direct monthly contact with the Narcotics or Alcoholics

             Anonymous chapter attended by the Respondent;

      e)     file quarterly written reports with the Secretary of the Board; and

      f)     immediately report any violations of the terms and conditions of the

             probation to the Secretary of the Board.

Respondent shall comply with all the provisions of Pa.R.D.E. 217.

Justice Baer dissents, and would deny the joint petition for discipline on consent.